--------------------------------------------------------------------------------

Exhibit 10.19

GENERAL SECURITY AGREEMENT

THIS GENERAL SECURITY AGREEMENT is dated for reference October <>, 2008.

BETWEEN:

                         STOCKGROUP MEDIA INC., a company incorporated under 
                         the British Columbia Business Corporations Act
(BC0495849), 
                         having an office at Suite 500 - 750 West Pender Street,
Vancouver,
                          BC V6C 2T7

                         (the “Debtor”),

AND:

                         <>,

                         and

                         <>,

                         (collectively, the “Secured Parties”).

ARTICLE 1
DEFINITIONS

1.1                   Definitions

                         In this Agreement the following words and phrases will
have the meanings set out below unless the parties of the context otherwise
require(s).

  (a)

“Act” means the Personal Property Security Act of British Columbia and the
regulations thereunder, as amended, restated or replaced by successor
legislation of comparable effect.

        (b)

“Agreement” or “this Agreement” means this Agreement including all recitals and
schedules hereto. as modified, amended, restated or replaced from time to time.

        (c)

“Collateral” means all of the Debtor’s present and after-acquired personal
property and interests therein of every nature and kind and wherever situate,
including all personal property and interests therein now or hereafter held by
the Debtor in trust for any person(s) or by any person(s) in trust for the
Debtor. including all proceeds (including proceeds) derived therefrom that are
present or after-acquired personal property or other assets or undertakings of
any nature or kind, tangible or intangible, legal or equitable, wherever the
same may be situate,


--------------------------------------------------------------------------------

- 2 -

 

(including proceeds derived directly or indirectly from any dealing with the
personal property charged hereby (including proceeds), all rights to insurance
payments and other payments as indemnity or compensation for loss thereof or
damage thereto, and all payments made in total or partial discharge or
redemption of securities, instruments, chattel paper or intangibles (including
accounts) comprised therein).

        (d)

“Debtor” means the party so described above and its successors and assigns,
whether immediate or derivative.

        (e)

“Encumbrances” means all security interests, assignments, mortgages, hypothecs,
pledges, liens, claims, charges, (whether fixed or floating), or encumbrances
whatsoever.

        (f)

“Events of Default” means the events of default described in Article 7 of this
Agreement and “Event of Default” means any one of them.

        (g)

“Intellectual Property” in respect of a Person means present and after acquired
intellectual or industrial property of that Person, including, without
limitation, all patents, patent applications, inventions, copyright (whether
registered or not), copyright applications, trademarks, (whether registered or
not), trademark applications, trade names, moral and personality rights,
industrial designs (whether registered or not), industrial design applications,
trade secrets, know- how, confidential and other proprietary information, and
contractual rights and any and all covenants not to compete in favour of that
Person, and all income, royalties, damages, payments and claims now and
hereafter due and or payable to that Person with respect thereto.

        (h)

“Obligants” means the Debtor and all (other) Persons who are from time to time
liable to the Secured Parties for the payment, observance or performance of the
whole or any portion of the Secured Obligations, whether directly or indirectly,
absolutely or contingently, jointly, severally or jointly and severally and
includes all Persons who from time to time otherwise become liable for, or who
agree to indemnify the Secured Parties for any loss, costs or damages as a
result of the failure of any other Persons to pay, observe or perform any of the
Secured Obligations and “Obligant” means any of them.

        (i)

“Other Document” means any instrument or document other than this Agreement
which evidences or secures the payment, observance, observance and performance
of the Secured Obligations in whole or in part.

        (j)

“Persons” or “Person” means and includes any individual, sole proprietorship,
corporation, partnership, bank, joint venture, trust, unincorporated
association, association, institution, entity, party or government (whether
national, federal, provincial, state, municipal, city, county or otherwise and
including any instrumentality, division, agency, body or department thereof).

        (k)

“Permitted Encumbrances” means as of any particular time in respect of any
particular Collateral, any of the following:


--------------------------------------------------------------------------------

- 3 -

  (i)

any Encumbrance in favour of the Secured Parties; and

        (ii)

any Encumbrance described or referred to in Schedule “A” hereto.


  (l)

“Secured Obligations” means the obligations of Stockhouse Inc. to the Secured
Parties pursuant to the Debenture Purchase Agreements dated October <>, 2008
(including all future advances and re-advances), whether direct or indirect,
absolute or contingent, joint, several or joint and several, matured or not,
extended or renewed, wherever and however incurred, of whatever nature or kind
and whether or not evidenced or secured by any Other Document, or provided for
herein.

        (m)

“Secured Parties” means the parties so described above and their successors and
assigns, whether immediate or derivative.

1.2                   Applicability of Act

                         Words used in this Agreement that are defined in the
Act will have the respective meanings ascribed to them in the Act, unless
otherwise defined herein.

ARTICLE 2
SECURITY INTEREST

2.1                   Creation of Security Interest

                         For valuable consideration and as continuing security
for the payment, observance and performance of each and all of the Secured
Obligations:

  (a)

Fixed Security Interest: the Debtor:

          (i)

grants to the Secured Parties (who take from the Debtor) a continuing security
interest in the Collateral;

          (ii)

grants, mortgages and charges the Collateral to the Secured Parties by way of a
fixed and specific charge; and

          (iii)

absolutely assigns the Collateral to the Secured Parties.

          (b)

Intellectual Property: without limiting the generality of the foregoing, the
Debtor grants to the Secured Parties, by way of a mortgage and charge, a
security interest in all its Intellectual Property and all proceeds thereof and
therefrom, renewals thereof, accessions thereto and substitutions therefor.

2.2                    Exceptions

                         There shall be excepted out of or excluded from the
assignment(s), charge(s) and or security interest(s) created by this Agreement:

  (a)

Last 10 Days of Lease: the last 10 days of the term created by any lease or
agreement therefor (but the Debtor shall stand possessed of the reversion
thereby


--------------------------------------------------------------------------------

- 4 -

 

remaining upon trust to assign and dispose thereof to any third party as the
Secured Parties shall direct);

        (b)

Consumer Goods: any consumer goods of the Debtor; and

        (c)

Agreements Requiring Consent: with respect to each agreement or other asset that
requires the consent or approval of another party thereto for the creation of a
security interest or charge therein, the security interests or charges created
hereby will not become effective therein until all such consents or approvals
have been obtained, or until such other assurances as may be acceptable to the
Secured Parties have been received, but until then the Debtor shall stand
possessed of such asset in trust to dispose of as the Secured Parties may
direct.

                         There shall be excepted out of or excluded from the
assignment provided for in subparagraph 2.1(a)(iii), all Intellectual Property
now or hereafter included in the Collateral.

2.3                   Attachment

                         The Debtor acknowledges that value has been given, the
security interests hereby created attach upon the execution of this Agreement
(or in the case of any after acquired property, upon the date of acquisition
thereof by or on behalf of the Debtor) and the Debtor has (or in the case of
after acquired property will have) rights in the Collateral.

2.4                   Multiple Debtors

                         It is understood that if the Debtor is comprised of
more than one Person, the charges created by the Debtor hereunder pursuant to
Section 2.1 hereof shall be interpreted to be charges created by each such
Person in respect of both its individually owned or acquired present and future
property and the property now or hereafter held by it with one or more other
such Persons as if that Person had granted such charges either alone or jointly
with one or more other such Persons pursuant to Section 2.1 hereof.

ARTICLE 3
SECURED OBLIGATIONS

3.1                   Secured Obligations

                         This Agreement, the Collateral and the security and
other interests hereby created are in addition to and not in substitution for
any other security interest now or hereafter held by the Secured Parties from
the Debtor or from any other Person whomsoever and will be general and
continuing security for the payment, performance and observance of the Secured
Obligations.

ARTICLE 4
DEBTOR’S REPRESENTATIONS AND WARRANTIES

4.1                   General

                         The Debtor makes the representations and warranties set
out in this paragraph 4.1 to and for the benefit of the Secured Parties.

--------------------------------------------------------------------------------

- 5 -

  (a)

Incorporation: The Debtor, if a body corporate, is duly incorporated, properly
organized and validly existing under the laws of the Province of British
Columbia.

          (b)

Power and Authority: The Debtor has full power and lawful authority:

          (i)

to own real and personal property; and

          (ii)

to borrow and guarantee the repayment of money and grant security therefor
(including this Agreement and the security interest hereby created).

          (c)

Proceedings and Enforceability: The Debtor, if a body corporate or partnership,
represents and warrants that this Agreement is granted in accordance with
resolutions of the directors (and of the shareholders as applicable) or the
partners, as the case may be, of the Debtor or the general partner of the Debtor
as the case may be and all other matters and things have been done and performed
so as to authorize and make the execution and delivery of this Agreement and the
performance of the Secured Obligations hereunder, a valid and legally binding
obligation of the Debtor enforceable in accordance with its terms, subject only
to bankruptcy, insolvency or other statutes or judicial decisions affecting the
enforcement of creditors’ rights generally and to general principles of equity.

          (d)

No Actions or Material Adverse Changes: There is no action or proceeding pending
or, to the knowledge of the Debtor, threatened against the Debtor before any
court, administrative agency, tribunal, arbitrator, government or governmental
agency, and there is no fact known to the Debtor and not disclosed to the
Secured Parties which might involve any material adverse change in the
properties, business, prospects or condition of the Debtor, or which question
the validity of this Agreement or any other material agreement to which the
Debtor is a party (or the Debtor’s ability to perform its obligations under this
Agreement) and there are no outstanding judgments, writs of execution, work
orders, injunctions, directives against the Debtor or its properties;

          (e)

Non-Conflict: Neither the execution nor the performance of this Agreement
requires the approval of any regulatory agency having jurisdiction over the
Debtor nor is this Agreement in contravention of or in conflict with the
articles, by-laws or resolutions of the directors (or shareholders) of the
Debtor, or of the provisions of any agreement to which the Debtor is a party or
by which any of its property may be bound or of any statute, regulation, by-law,
ordinance or other law, or of any judgment, decree, award, ruling or order to
which the Debtor or any of its property may be subject.

          (f)

No Default: The Debtor is not in breach or default under any agreement to which
it is a party which if not cured would have a material adverse effect upon the
Debtor or the Collateral.

          (g)

No Liens: Except for Permitted Encumbrances, the Debtor has paid and discharged
all claims and demands of all employees, contractors, subcontractors, material
men, mechanics, carriers, warehousemen, landlords, and other like


--------------------------------------------------------------------------------

- 6 -

 

persons, and all governmental taxes, assessments, withholdings, remittances,
charges, levies, and claims levied or imposed, which, if unpaid, become or might
become an Encumbrance upon any or all of the properties, assets, earnings, or
operations of the Debtor.

        (h)

Ownership and Collateral Free of Encumbrances: The Debtor is the owner of or has
rights in the Collateral free and clear of all Encumbrances whatsoever save only
Permitted Encumbrances. The Debtor has not, within the last 60 days, acquired
rights in the Collateral from a vendor, lessor or other person where its chief
executive office or principal residence is, or within the last 60 days has been,
located outside of British Columbia.

        (i)

No Other Corporate Names or Styles: The Debtor does not now carry on business
under or use any name or style other than the names specified in this Agreement.

        (j)

Insurance: The Collateral is insured in accordance with the terms hereof.

        (k)

Legal and Trade Names: Each name of the Debtor (including its name in any French
or combined English-French form) is set out on the first page hereof, and the
Debtor has not had, used, or carried on business under, and will not at any time
have, use or carry on business under any other name (including any French or
combined English-French form) except upon giving 15 days’ prior written notice
to the Secured Parties.

        (l)

Solvency: the assets of the Debtor exceeds its liabilities and the Debtor is
able to meet its obligations as the same become due.

ARTICLE 5
DEBTOR’S COVENANTS

5.1                   General Covenants

                         The Debtor covenants and agrees with the Secured
Parties as set forth in this Section 5.1 unless compliance with any such
covenants is waived by the Secured Parties in writing, or unless non-compliance
with any such covenants is otherwise consented to by the Secured Parties by
written agreement with the Debtor.

  (a)

Compliance with Secured Obligations: The Debtor shall strictly comply with all
of the Secured Obligations.

        (b)

Use of Advances: All advances, including future advances, advanced or extended
by the Secured Parties to or for the benefit of the Debtor shall be used in the
ordinary course of the Debtor’s business for the purposes agreed to by the
Secured Parties and for no other purpose, and the Debtor shall supply the
Secured Parties with such evidence as it may reasonably request from time to
time as to the application of such advances.

        (c)

Keep Collateral in Good Repair: The Debtor shall keep the Collateral in good
order, condition and repair.


--------------------------------------------------------------------------------

- 7 -

  (d)

Conduct of Business: The Debtor shall carry on and conduct its affairs in a
proper and efficient manner so as to protect and preserve the Collateral.

          (e)

Payment of Other Sums Due: The Debtor shall pay when due all amounts which are
payable by it in connection with the Collateral, howsoever arising, including
without limiting the generality of the foregoing, all rents, charges, taxes,
rates, levies, assessments, fees and duties of every nature which may be levied,
assessed or imposed against or in respect of the Collateral or the Debtor and
shall provide the Secured Parties with evidence of such payment upon request.

          (f)

Notice of Encumbrances and Proceedings: The Debtor shall promptly notify the
Secured Parties of any Encumbrance made or asserted against any of the
Collateral, and of any suit, action or proceeding affecting any of the
Collateral or which could affect the Debtor. The Debtor shall, at its own
expense, defend the Collateral against any and all Encumbrances (other than any
Permitted Encumbrances) and against any and all such suits, actions or
proceedings.

          (g)

No Accessions or Fixtures: The Debtor shall prevent the Collateral from becoming
an accession to any property other than other items of the Collateral or from
becoming a Fixture unless the security interests hereby created rank prior to
the interests of all other persons in the applicable property.

          (h)

Marking the Collateral: The Debtor shall, at the request of the Secured Parties,
mark, or otherwise take appropriate steps to identify, the Collateral to
indicate clearly that it is subject to the security interests hereby created.

          (i)

Notice of Loss of Collateral: The Debtor shall give immediate written notice to
the Secured Parties of all loss or damage to or loss or possession of the
Collateral otherwise than by disposition in accordance with the terms hereof.

          (j)

Inspection of Records and Collateral: The Debtor shall at all times:

          (i)

keep accurate and complete records of the Collateral as well as proper books of
account for its business all in accordance with generally accepted accounting
principles, consistently applied; and

          (ii)

permit the Secured Parties or their authorized agents to have access to all
premises occupied by the Debtor or any place where the Collateral may be found
to inspect the Collateral and to examine the books of accounts, financial
records and reports of the Debtor and to have temporary custody of, make copies
of and take extracts from such books, records and reports.

          (k)

Access to Computer Information: In the event that the use of a computer system
is required to access any information and data which the Secured Parties are
entitled to access and examine hereunder, the Debtor shall allow the Secured
Parties the use of its computer system for such purpose and shall provide
assistance in that regard. If for any reason such information and data cannot be
accessed and retrieved at the Debtor premises, the Secured Parties may remove
the medium in which such information or data is stored from the Debtor’s
premises to any other place which has a computer system that will give the


--------------------------------------------------------------------------------

- 8 -

 

Secured Parties the opportunity to retrieve, record or copy such information and
data. The Secured Parties are hereby authorized to reproduce and retain a copy
of any such information and data in any format whatsoever.

          (l)

Delivery of Documents: The Debtor shall promptly deliver to the Secured Parties
upon request:

          (i)

all policies and certificates of insurance relating to the Collateral;

          (ii)

any documents of title and instruments representing or relating to the
Collateral;

          (iii)

a list of the Collateral, specifying make, model, name of manufacturer and
serial number, where applicable, for each item of the Collateral; and

          (iv)

such information concerning the Collateral, the Debtor and the Debtor’s
operations and affairs as the Secured Parties may request.

          (m)

Risk and Insurance: The Debtor shall bear the sole risk of any loss, damage,
destruction or confiscation of or to the Collateral during the Debtor’s
possession hereunder or otherwise after default hereunder. The Debtor shall
insure the Collateral with insurers acceptable to the Secured Parties against
loss or damage by fire, theft or other insurable perils customarily insured
against by persons having an interest in such Collateral for the full insurable
value thereof with the Secured Parties as named insureds and with loss payable
to the Secured Parties as its interest may appear. All such policies of
insurance will provide that the insurance coverage provided thereunder shall not
be changed or cancelled except on 30 days’ prior written notice to the Secured
Parties. If the Debtor fails to so insure, the Secured Parties may, but shall
not be required to, insure the Collateral and the premiums for such insurance
will be added to the Secured Obligations and be secured hereby.

          (n)

Proceeds in Trust: The Debtor shall hold all proceeds in trust, separate and
apart from other money, instruments or property, for the benefit of the Secured
Parties until all amounts owing by the Debtor to the Secured Parties have been
paid in full.

          (o)

Reliance and Survival: All representations and warranties of the Debtor made
herein or in any certificate or other document delivered by or on behalf of the
Debtor for the benefit of the Secured Parties are material, will survive the
execution and delivery of this Agreement and will continue in full force and
effect without time limit. The Secured Parties are deemed to have relied upon
each such representation and warranty notwithstanding any investigation made by
or on behalf of the Secured Parties at any time.

          (p)

Compliance with Agreements and Laws: The Debtor shall not use the Collateral in
violation of this Agreement or any other agreement relating to the Collateral or
any policy insuring the Collateral or any applicable statute, law, by- law,
rule, regulation, court order or ordinance.


--------------------------------------------------------------------------------

- 9 -

  (q)

Disposition of Collateral: Except as hereinafter provided, the Debtor shall not,
without the prior written consent of the Secured Parties:

          (i)

assign, sell, lease, exchange, or otherwise dispose of the Collateral or any
interest therein; or

          (ii)

release, surrender or abandon possession of any of the Collateral; or

          (iii)

move or transfer the Collateral from its present location,

         

provided that so long as no Event of Default remains outstanding, the Debtor may
sell or lease inventory in the ordinary course of business and for the purpose
of carrying on the same, and subject to the provisions of Section 8.1(a) hereof
use monies available to the Debtor.

         

For any item of the Collateral which has become worn out, damaged or otherwise
unsuitable for its purpose, the Debtor may substitute for such item property of
equal value free from all Encumbrances except Permitted Encumbrances. All
substituted property shall become part of the Collateral as soon as the Debtor
acquires any interest in it. The Debtor shall give immediate written notice to
the Secured Parties of the occurrence of any event referred to in this
paragraph.

          (r)

Encumbrances: The Debtor shall not create, assume or suffer to exist any
Encumbrance in, of or on any of the Collateral except for Permitted
Encumbrances.

          (s)

Change of Name: The Debtor shall not change its name without giving to the
Secured Parties 20 days’ prior written notice of the change.

          (t)

Serial Numbered Goods: Upon the Debtor’s acquisition of rights in additional
serial numbered goods which are not inventory, or upon repossession by or return
to the Debtor of any such goods, the Debtor shall immediately give the Secured
Parties written notice of full particulars thereof.

          (u)

Liability for Deficiency: If the aggregate sum realized as a result of any
realization pursuant hereto is not sufficient to pay the whole amount of the
Secured Obligations, the Debtor shall forthwith pay to the Secured Parties the
full amount of the deficiency plus interest thereon at the rate or rates
applicable to the Secured Obligations.

          (v)

Notification: The Debtor shall notify the Secured Parties promptly of:

          (i)

Scheduled Information: Any change in the information contained herein or in the
Schedules hereto relating to the Debtor, the Debtor’s name, the Debtor’s
business or the Collateral.

          (ii)

Acquisitions: The details of any significant acquisition of Collateral.

          (iii)

Litigation: The details of any claims or litigation affecting the Debtor or the
Collateral.


--------------------------------------------------------------------------------

- 10 -

  (iv)

Account Debtors: Any default by any Account Debtor in payment or other
performance of obligations of that Person comprised in the Collateral.

        (v)

Return of Collateral: The return to, or repossession by, the Debtor of
Collateral.


  (w)

Payments: The Debtor shall forthwith pay:

          (i)

Employee obligations: All obligations to its employees and all obligations to
others which relate to its employees when due, including, without limitation,
all taxes, duties, levies, government fees, claims and dues related to its
employees.

          (ii)

Taxes: All taxes, assessments, rates, duties, levies, government fees, claims
and dues lawfully levied, assessed or imposed upon it or the Collateral when
due, unless The Debtor shall in good faith contests its obligations so to pay
and furnishes such security as the Secured Parties may require.

          (iii)

Prior Encumbrances: All Encumbrances which rank or could in any event rank in
priority to or pari passu with the security constituted by this Agreement.

          (x)

Deliveries: The Debtor shall deliver to the Secured Parties from time to time
promptly upon written request:

          (i)

Documents of Title, Instruments, Securities and Chattel Paper: Any documents of
title, instruments, securities and chattel paper comprised in or relating to the
Collateral.

          (ii)

Books of Account and Records: All books of account and all records, ledgers,
reports, correspondence, schedules, documents, statements, lists and other
writings relating to the Collateral for the purpose of inspecting, auditing or
copying the same.

          (iii)

Financial Statements: All financial statements prepared by or for the Debtor
regarding the Debtor’s business.

          (iv)

Insurance Policies: All policies and certificates of insurance relating to the
Collateral.

          (v)

Serial Number: A list of the Collateral, specifying make, model, name of
manufacturer and serial number, where applicable, for each item of the
Collateral.

          (vi)

Other Information: such information concerning the Collateral, the Debtor and
Debtor’s business and affairs as the Secured Parties may reasonably require.


--------------------------------------------------------------------------------

- 11 -

  (y)

Intellectual Property: The Debtor shall:

          (i)

Registration of present Intellectual Property: Where commercially reasonable,
apply to file applications and complete registrations on any of its present
Intellectual Property which is not currently protected by an application or
registration, including any and all improvements to Intellectual Property and,
where commercially reasonable, apply to file registrations on unregistered
trade-marks in Canada and the United States;

          (ii)

Registration of after acquired Intellectual Property: Apply to file applications
and complete registrations of all Intellectual Property hereafter acquired by it
in all jurisdictions where commercially reasonable;

          (iii)

Maintain Records: Keep up-to-date witnessed records regarding its Intellectual
Property;

          (iv)

Confidentiality Agreements: Enter into confidentiality agreements with employees
and other third parties who may invent, create, discover, author and/or reduce
to practice Intellectual Property for the Debtor and who may have access to
confidential information of the Debtor;

          (v)

License/Assignment Agreements: Ensure that all Intellectual Property hereafter
acquired by it from third parties is properly acquired by way of a written
license agreement or assignment;

          (vi)

List of unregistered trade marks etc.: Provide, upon written request by the
Secured Parties, a list of all of its registered and unregistered trade-marks,
patent applications, issued patents, copyright, industrial designs and other
Intellectual Property; and

          (vii)

Mark Products: Mark all of its products and advertising appropriately to
maintain the validity of all of its Intellectual Property rights.

ARTICLE 6
PERFORMANCE OF OBLIGATIONS

6.1                   Perform Obligations

                         If the Debtor fails to perform its obligations
hereunder, the Secured Parties may, but will not be obligated to, perform any or
all of such obligations without prejudice to any other rights and remedies of
the Secured Parties hereunder, and any payments made and any costs, charges,
expenses and legal fees and disbursements (on a solicitor and his own client
basis) incurred in connection therewith will be payable by the Debtor to the
Secured Parties forthwith with interest until paid at the highest rate borne by
any of the Secured Obligations and such amounts will be a charge upon and
security interest in the Collateral in favour of the Secured Parties prior to
all claims subsequent to this Agreement.

--------------------------------------------------------------------------------

- 12 -

ARTICLE 7
DEFAULT

7.1                   Default

                         Notwithstanding that any one or more of the Secured
Obligations may be payable on demand and without prejudice thereto, the Debtor
shall be in default under this Agreement upon the occurrence of any of the
following events:

  (a)

if there is a default or a breach by the Debtor (or by any other Person bound
hereby) of any covenant, agreement, term, condition, stipulation or provision
contained herein; or

        (b)

if any representation or warranty contained herein or in any certificate,
declaration, application or other instrument delivered pursuant hereto, is found
at any time to be incorrect in any material respect; or

        (c)

if at any time there is an event of default or a breach by any Obligant under
any Other Document; or

        (d)

if an Obligant becomes bankrupt or insolvent or makes or demonstrates an
intention to make an assignment for the benefit of its creditors or makes a
proposal or takes advantage of any provision of the Bankruptcy and Insolvency
Act of Canada or any other legislation for the benefit of the insolvent debtors;
or

        (e)

if any proceedings with respect to an Obligant are commenced under the
compromise or arrangement provisions of any applicable legislation, or an
Obligant enters into an arrangement or compromise with any or all of its
creditors pursuant to such provisions or otherwise; or

        (f)

if a receiver or receiver-manager is appointed by a Court or any other Person in
respect of any Obligant, or any part of the Collateral; or

        (g)

if the Debtor or any other Person who becomes an owner of an interest in any of
the Collateral while this Agreement is in effect, without the prior consent in
writing of the Secured Parties, grants or purposes to grant an Encumbrance upon
or in respect of that Collateral other than pursuant to this Agreement or a
Permitted Encumbrance; or

        (h)

if any execution, sequestration, extent or any other process of any other kind
is levied or enforced upon or against the Collateral or any part thereof by any
Person other than the Secured Parties and remains unsatisfied for a period of 10
days; or

        (i)

if the holder (other than the Secured Parties) of any Encumbrance against any of
the Collateral does anything to enforce or realize on such Encumbrance; or

        (j)

if in the opinion of the Secured Parties a material portion of the Collateral is
lost, damaged or destroyed; or

        (k)

if an Obligant ceases, or threatens to cease, to carry on his, her or its
business as the same is conducted by that Obligant from time to time; or


--------------------------------------------------------------------------------

- 13 -

  (l)

if any of the moneys secured under this Agreement as part of the Secured
Obligations are used for any purpose other than as declared to and agreed upon
by the Secured Parties; or

          (m)

if an Obligant is a corporation and:

          (i)

it authorizes the purchase or charging of a majority of its shares without the
prior written consent of the Secured Parties; or

          (ii)

one of its members commences an action against it which action relates to the
Secured Obligations, or gives a notice of dissent in accordance with the
provisions of the Business Corporations Act of British Columbia, or amendments
thereto or a similar notice by a shareholder under other applicable legislation;
or

          (iii)

it carries on any business that it is restricted from carrying on by its
constating documents; or

          (iv)

an order is made, a resolution is passed or a motion is filed for its
liquidation, dissolution or winding-up; or

          (v)

there is any change in its beneficial ownership of its shares from the ownership
of same which exists as of the date of the execution of this Agreement by the
Debtor; or

          (n)

if an Obligant who is an individual dies or is declared incompetent by a court
of competent jurisdiction; or

          (o)

if in the opinion of the Secured Parties, any material portion of the Collateral
becomes the subject of expropriation proceedings; or

          (p)

if in the opinion of the Secured Parties:

          (i)

there is or has been a material adverse change in the financial condition of an
Obligant or in the value of the Collateral and the property, assets and
undertakings charged by the Other Document; or

          (ii)

the prospect for payment, observance and performance of all or any part of the
Secured Obligations is impaired or is about to be placed in jeopardy.

ARTICLE 8
RIGHTS, REMEDIES AND POWERS

8.1                   Before and After Default

                         At any time and from time to time without notice,
whether before or after an Event of Default, the Secured Parties will have the
right and power (but will not be obligated):

  (a)

Inspection and Records: to inspect the Collateral whenever the Secured Parties
consider it appropriate to do so, and to inspect, review, audit and copy any or
all information relating thereto or to the Collateral or to any other
transactions


--------------------------------------------------------------------------------

- 14 -

 

between the parties hereto wherever and however such information is stored, and
for such purposes may at any time with or without notice enter into and upon any
lands, buildings and premises where the Collateral or any such information is or
may be;

        (b)

Set-Off: to set off the Secured Obligations against any or all debts and
liabilities, direct and indirect, absolute and contingent, in any currency, now
existing or hereafter incurred by the Secured Parties in any capacity in favour
of the Debtor;

        (c)

Perfection of Charges: to file such financing statements, financing change
statements and Other Document and do such other acts, matters and things
(including completing and adding schedules hereto identifying the Collateral or
any permitted liens affecting the Collateral or identifying the locations at
which the Debtor’s business is carried on and where the Collateral and records
relating thereto are situate) as the Secured Parties may consider appropriate to
perfect, preserve, continue and realize upon the security interest created
hereby, all without the consent of or notice to the Debtor; and

        (d)

Extensions and Other Indulgences: to grant extensions of time and other
indulgences, take and give up security, accept compositions, compound,
compromise, settle, grant releases and discharges, refrain from perfecting or
maintaining perfection of Encumbrances, and otherwise deal with the Debtor and
other obligors of the Debtor, sureties and others and with the Collateral and
Encumbrances as the Secured Parties may consider appropriate, all without
prejudice to the liability of the Debtor or the Secured Parties’ rights to hold
and realize on the security interest created hereby.

8.2                   After Default

                         Upon the occurrence of an Event of Default and at any
time thereafter, the Secured Parties may exercise any or all of the rights,
remedies and powers of the Secured Parties under the Act, or otherwise existing,
whether under this Agreement or any other agreement or at law or in equity, all
of which other rights, remedies and powers are hereby incorporated as if
expressly set out herein. In addition to the foregoing, the Secured Parties will
have the right and power (but will not be obligated):

  (a)

Withhold Advances: to withhold any or all advances, including future advances;

        (b)

Accelerate Secured Obligations: to declare any or all of the Secured Obligations
to be immediately due and payable;

        (c)

Enter and Take Possession: to take possession of the Collateral and to collect
and get in the same, and for such purposes may at any time, with or without
notice or legal process and to the exclusion of all others including the Debtor
and its servants, agents and employees, enter into and upon, use and occupy any
lands, buildings and premises wheresoever and whatsoever, where the Collateral
is or may be located and do any act and take any proceedings in the name of the
Debtor or otherwise, as the Secured Parties may consider appropriate, and the
Debtor hereby waives and releases the Secured Parties and any Receiver from any
and all claims in connection therewith or arising therefrom;


--------------------------------------------------------------------------------

- 15 -

  (d)

Receive Payments: to receive income, rents, profits, increases, payments,
damages and proceeds from and in respect of the Collateral and to demand,
collect (by legal proceedings or otherwise), endorse, sue on, enforce, realize,
recover, receive and get in the same, and for such purposes may give valid and
binding receipts and discharges therefor and in respect thereof and may do any
act and take any proceedings in the name of the Debtor or otherwise as the
Secured Parties may consider appropriate;

        (e)

Control of Proceeds: to take control of any or all proceeds where the Collateral
(including proceeds) is dealt with or otherwise gives rise to proceeds;

        (f)

Use and Protection of the Collateral: to use, hold, insure, preserve, repair,
process, maintain, protect and prepare the Collateral for disposition and to
renew or replace such of the Collateral as may be worn out, lost or otherwise
unserviceable, in the manner and to the extent that the Secured Parties may
consider appropriate;

        (g)

Disposition of the Collateral: to sell, lease, rent or otherwise dispose of or
concur in the sale, lease, rental or other disposition of the Collateral,
whether in or out of the ordinary course of business, by private or public sale,
lease or other disposition, with or without notice, advertising or any other
formality, either for cash or in any manner involving deferred payment in whole
or in part, at such time or times and upon such terms and conditions as the
Secured Parties may consider appropriate and for such prices or consideration as
can reasonably be obtained at such time therefor, and to carry any such
disposition into effect by conveying title and executing agreements and
assurances in the name of the Debtor or otherwise as the Secured Parties may
consider appropriate, and to make any stipulations as to title or conveyance or
commencement of title or otherwise as the Secured Parties may consider
appropriate, and to buy in or rescind or vary any contract for the disposition
of the Collateral and to re-dispose of the same without being answerable for any
loss occasioned thereby;

        (h)

Exercise and Enforcement of Debtor’s Rights: to exercise as to the Collateral
any or all of the rights, remedies and powers of the Debtor, and to enforce the
observance and performance by others of all other obligations and liabilities
under or in respect of the Collateral;

        (i)

Payment of Liabilities: to pay any or all debts and liabilities in connection
with the Collateral;

        (j)

Arrangements: to enter into any compromise, extension, reorganization, deposit,
merger or consolidation agreement or similar arrangement in any way relating to
or affecting the Collateral, and in connection therewith may deposit, exchange
or surrender control of the Collateral and accept other property upon such terms
as the Secured Parties may consider appropriate, and either with or without
payment or exchange of Money for equality of exchange or otherwise;

        (k)

Institution and Defence of Actions: to institute and prosecute all suits,
proceedings and actions which the Secured Parties may consider necessary or
advisable for the proper protection or enforcement of the Collateral, and to
defend


--------------------------------------------------------------------------------

- 16 -

 

all suits, proceedings and actions against the Debtor, and to appear in and
conduct the prosecution and defence of any suit, proceeding or action then
pending or thereafter instituted, and to appeal any suit, proceeding or action;

        (l)

Foreclosure: to exercise its rights under the Act, as amended from time to time,
to give notice of a proposal to take, and to subsequently take, the Collateral
in satisfaction of the Secured Obligations;

        (m)

Other Means of Enforcement: to otherwise enforce this Agreement and realize upon
the security interest created hereby by any method permitted by law, including
by bringing action to recover a judgment or by taking proceedings to obtain a
certificate under the Creditor Assistance Act of British Columbia against the
Debtor, and to do all such other acts and things as it may consider incidental
or conducive to any of its rights, remedies and powers; and

        (n)

Appointment of Receiver: to appoint by instrument in writing with or without
bond, or to take proceedings in any court of competent jurisdiction for the
appointment of, a receiver or receiver manager of the Debtor or the Collateral,
including all or any part or parts of the undertaking and business or businesses
of the Debtor, and to remove any receiver or receiver manager appointed by the
Secured Parties and to appoint another in his stead, (and any person so
appointed, whether by the Secured Parties or a court, will be referred to herein
as the “Receiver”).

8.3                   Receiver

                         Any Receiver will be entitled to exercise any and all
rights, remedies and powers of the Secured Parties under the Act as amended from
time to time or any other applicable legislation or otherwise existing, whether
under this Agreement or any other agreement or at law or in equity, all of which
other rights, remedies and powers are hereby incorporated as if expressly set
out herein, and in addition will have the right and power (but will not be
obligated):

  (a)

Carry on Business: To carry on or concur in carrying on all or any part of the
business or businesses of the Debtor.

        (b)

Employ Agents: To employ and discharge such agents, managers, clerks, lawyers,
accountants, servants, workmen and others upon such terms and with such
salaries, wages or remuneration as the Receiver may consider appropriate.

        (c)

Raise Funds and Grant Security: To borrow or otherwise raise on the security of
the Collateral or otherwise any sum or sums of money required for the seizure,
retaking, repossession, holding, insuring, repairing, processing, maintaining,
protecting, preparing for disposition and disposing of the Collateral, or for
the carrying on of all or any part of the business or businesses of the Debtor,
or to complete any construction or repair of lands owned by the Debtor or any
part thereof, or for any other enforcement of this Agreement, in such sum or
sums as will in the opinion of the Receiver be sufficient for obtaining the
amounts from time to time required, and in so doing may issue certificates which
may be payable either to order or to bearer and may be payable at such time or
times as the Receiver may consider appropriate and may bear interest as stated
therein, and


--------------------------------------------------------------------------------

- 17 -

 

the amounts from time to time payable by virtue of such certificates will form
an Encumbrance in and upon the Collateral in priority to the security interest
created hereby.

        (d)

Other Rights: to exercise any or all rights, remedies and powers conferred or
delegated by the Secured Parties.

8.4                   Rights of Transferees

                         No purchaser, lessee or other transferee pursuant to
any disposition made or purporting to be made pursuant to this Agreement will be
bound or concerned to see or enquire whether an Event of Default has occurred or
continues, or whether any notice required hereunder has been given, or as to the
necessity or expediency of the stipulations subject to which such disposition is
to be made, or otherwise as to the propriety of such disposition or the
regularity of its proceedings, or be affected by notice that no Event of Default
has occurred or continues or that any required notice has not been given or that
the disposition is otherwise unnecessary, improper or irregular, and,
notwithstanding any impropriety or irregularity whatsoever or notice thereof,
the disposition as regards such purchaser, lessee or other transferee will be
deemed to be within the powers conferred by this Agreement and will be valid
accordingly, and the remedy (if any) of the Debtor in respect of any impropriety
or irregularity whatsoever in any such disposition will be in damages only.

8.5                   Limitations

                         Notwithstanding anything herein contained to the
contrary:

  (a)

Failure to Exercise: Neither the Secured Parties nor any Receiver will be liable
or accountable for any failure to exercise its rights, remedies or powers.

        (b)

Receiver is Debtor’s Agent: The Receiver will be deemed the agent of the Debtor
and not the agent of the Secured Parties, and the Debtor shall be solely
responsible for the acts and defaults of the Receiver and for its remuneration,
costs, charges and expenses, and the Secured Parties will not in any way be
responsible for any misconduct, negligence or nonfeasance on the part of the
Receiver or its servants, agents or employees.

        (c)

Receiver’s Liability: The Receiver will not be liable for any loss unless it is
caused by the Receiver’s own negligence or wilful default.

        (d)

Accountability for Payments Received: Each of the Secured Parties and any
Receiver will only be accountable for and charged with any monies they actually
receive.

        (e)

Not Liable Under the Collateral: This Agreement and the security interest
created hereby will not impair or diminish any obligation or liability of the
Debtor or any other party or parties under or in respect of the Collateral, and,
except as may be provided in the Act, no obligation or liability under or in
respect of the Collateral will be imposed upon or incurred by the Secured
Parties by virtue of this Agreement or the security interest created hereby.


--------------------------------------------------------------------------------

- 18 -

  (f)

Not a Mortgagee in Possession: Neither the provisions of this Agreement nor
anything done under or pursuant to the rights, remedies and powers conferred
upon the Secured Parties and the Receiver, whether hereunder or otherwise, will
render the Secured Parties a mortgagee in possession.

        (g)

No Duty to Take Steps: Neither the Secured Parties nor any Receiver will be
bound to collect, dispose of, realize, enforce or sell any securities,
instruments, chattel paper or intangibles (including any accounts) comprised in
the Collateral or to allow any such Collateral to be sold or disposed of, nor
will it be responsible for any loss occasioned by any such sale or other dealing
or for any failure to sell or so act, nor will it be responsible for any failure
to take necessary steps to preserve rights against others in respect of such
Collateral nor bound to present, protest or give any notice in connection with
any such Collateral nor to perform any act to prevent prescription thereof nor
to protect any such Collateral from depreciating in value or becoming worthless,
nor will it be responsible for any loss occasioned by the failure to exercise
any rights in respect of such Collateral within the time limited for the
exercise thereof.

        (h)

No Duty to Keep Property Separate: Neither the Secured Parties nor the Receiver
will be obligated to keep the Collateral separate or identifiable.

8.6                   Liability of Secured Parties

  (a)

No Responsibility for Debt: The Secured Parties will not be responsible or
liable for any debts contracted by it, for damages to persons or property or for
salaries or non-fulfilment of contracts during any period when the Secured
Parties will manage the Collateral upon entry of the business of the Debtor, as
herein provided, nor will the Secured Parties be liable to account as mortgagee
in possession or for anything except actual receipts or be liable for any loss
or realization or for any default or omission for which a mortgagee in
possession may be liable.

        (b)

No Requirement to Perform: The Secured Parties will not be bound to do, observe
or perform or to see to the observance or performance by the Debtor of any
obligations or covenants imposed upon the Debtor nor will the Secured Parties,
in the case of securities, instruments or chattel paper, be obliged to reserve
rights against other persons, nor will the Secured Parties be obliged to keep
any of the Collateral identifiable.

        (c)

Waiver: The Debtor hereby waives any applicable provision of law permitted to be
waived by it which imposes higher or greater obligations upon the Secured
Parties other than provided in this Agreement.

8.7                   Application of Proceeds

                         Any proceeds of any disposition of the Collateral, any
net profits of carrying on all or any part of the business or businesses of the
Debtor, and any proceeds of any other realization will, at the option of the
Secured Parties, be held in whole or in part unappropriated in a separate
account (as security for any or all of the Secured Obligations including such
part or parts thereof as may be contingent or not yet due) or be applied in
whole or in part (subject to

--------------------------------------------------------------------------------

- 19 -

applicable legislation and the claims of any creditors ranking in priority to
the security interest created hereby):

  (a)

Receiver’s Costs: Firstly, to the payment of all costs, charges and expenses of
and incidental to the appointment of any Receiver and the exercise by the
Receiver of any or all of its rights, remedies and powers with respect to the
Debtor, the Collateral and this Agreement, including the remuneration of the
Receiver and all amounts properly payable by the Receiver together with all
legal costs in respect thereof on a solicitor and his own client basis.

        (b)

Costs of Repossession and Disposition: Secondly, to the payment of all costs,
charges and expenses incurred or paid in connection with seizing, repossessing,
collecting, holding, repairing, processing, preparing for disposition and
disposing of the Collateral and any other expenses of enforcing this Agreement
incurred by the Secured Parties (including legal fees on a solicitor and his own
client basis and all taxes, costs and charges in respect of the Collateral).

        (c)

Secured Obligations: Thirdly, to the payment of the Secured Obligations.

        (d)

Surplus: Fourthly, any surplus will, subject to the rights of any other
creditors of the Debtor, be paid to the Debtor.

8.8                    Appointment of Attorney

                         To enable the Secured Parties and any Receiver to
exercise the rights, remedies and powers conferred upon them, whether by this
Agreement or otherwise, upon the occurrence and during the continuance of an
Event of Default the Debtor hereby appoints each of the Secured Parties and the
Receiver, whoever they may be to be the lawful attorney of the Debtor to do any
act or thing and to execute any assurance or instrument (in the name of the
Debtor or otherwise) in the exercise of the powers conferred upon them
(including carrying out any disposition of the Collateral and for such purpose
to affix the Debtor common seal to any deeds, transfers, conveyances,
assignments, assurances and things which the Debtor ought to execute to complete
any disposition of the Collateral or alternatively to execute the same under its
own seal by conveying in the name of and on behalf of Debtor and under its own
seal, and any deed or other thing executed by the Secured Parties or the
Receiver under its own seal pursuant hereto will have the same effect as if it
were under the common seal of the Debtor) or which the Debtor ought to do or
execute hereunder and to exercise any or all of the rights, remedies and powers
of the Debtor in carrying out or attempting to carry out any or all of the
rights, remedies and powers conferred upon them. This power of attorney will be
irrevocable and coupled with an interest and will survive the death, disability,
insolvency or other legal incapacity of the Debtor.

8.9                   Rights Cumulative

                         All rights, remedies and powers of the Secured Parties
and any Receiver set out in this Agreement are cumulative. No right, remedy or
power set out herein is intended to be exclusive but each will be in addition to
every other right, remedy and power contained herein or in any other existing or
future agreement or now or hereafter existing by statute, at law or in equity.

--------------------------------------------------------------------------------

- 20 -

8.10                Order of Realization

                         The Secured Parties may realize upon the security
interest created hereby and any other Encumbrances it may now or hereafter have
in such order as it may consider appropriate, and any such realization by any
means upon any such Encumbrance will not bar realization upon any other
Encumbrance(s).

8.11                Waiver

                         The Secured Parties in their absolute discretion may at
any time and from time to time by written notice waive any breach by the Debtor
of any of its covenants or agreements herein. No course of dealing between the
Debtor and the Secured Parties will operate as a waiver of any of the Secured
Parties’ rights, remedies or powers. No failure or delay on the part of the
Secured Parties to exercise any right, remedy or power given herein or by any
other existing or future agreement or now or hereafter existing by statute, at
law or in equity will operate as a waiver thereof, nor will any single or
partial exercise of any such right, remedy or power preclude any other exercise
thereof or the exercise of any other such right, remedy or power, nor will any
waiver by the Secured Parties be deemed to be a waiver of any subsequent,
similar or other event.

ARTICLE 9
MISCELLANEOUS

9.1                    Costs

                         The Debtor shall reimburse the Secured Parties on
demand for all interest, commissions, costs of realization and other costs and
expenses (including the full amount of all legal fees and expenses paid by the
Secured Parties) incurred by the Secured Parties or any Receiver in connection
with:

  (a)

inspecting the Collateral;

        (b)

negotiating, preparing, perfecting and registering this Agreement or any renewal
or modification hereof, including the renewal of registration of any financing
statement registered or land title office notice filed in connection with the
security interests hereby created;

        (c)

the enforcement of and advice with respect to this Agreement;

        (d)

the realization, disposition of, retention, protection, insuring or collection
of any Collateral; and

        (e)

the protection or enforcement of the rights, remedies and powers of the Secured
Parties or any Receiver.

                         All amounts for which the Debtor required hereunder to
reimburse the Secured Parties or any Receiver will, from the date of
disbursement until the date the Secured Parties or the Receiver receives
reimbursement, be deemed advanced to the Debtor by the Secured Parties, will be
deemed to be Secured Obligations and will bear interest at the highest rate per
annum charged by the Secured Parties on any of the other Secured Obligations.

--------------------------------------------------------------------------------

- 21 -

9.2                   No Merger

                         This Agreement will not operate so as to create any
merger or discharge of any of the Secured Obligations, or any assignment,
transfer, guarantee, lien, contract, promissory note, bill of exchange or
security interest of any form held or which may hereafter be held by the Secured
Parties from the Debtor or from any other person whomsoever. The taking of a
judgment with respect to any of the Secured Obligations will not operate as a
merger of any of the covenants contained in this Agreement.

9.3                   No Obligation to Make Advances

                         Nothing herein will obligate the Secured Parties to
make any advance or loan or further advance or extend credit to the Debtor.

9.4                   Set-Off or Counterclaim

                         The obligation of the Debtor to make all payments
comprising part of the Secured Obligations is absolute and unconditional and
will not be affected by:

  (a)

any circumstance, including any set-off, compensation, counterclaim, recoupment,
defence or other right which the Debtor may now or hereafter have against the
Secured Parties or any one or more others for any reason whatsoever; or

        (b)

any insolvency, bankruptcy, reorganization or similar proceedings by or against
the Debtor.

9.5                   Statutory Waiver

                         To the fullest extent permitted by law, the Debtor
waives all of the rights, benefits and protection given by the provisions of any
existing or future statute which imposes limitations upon the rights, remedies
or powers of a Secured Parties or upon the methods of realization of security,
including any seize or sue or anti-deficiency statute or any similar provisions
of any other statute.

9.6                    Assignment

                         The Secured Parties may, without further notice to the
Debtor, at any time assign, transfer or grant a security interest in this
Agreement and the security interests granted hereby. The Debtor expressly agrees
that the assignee, transferee or Secured Parties, as the case may be, will have
all of the Secured Parties’ rights and remedies under this Agreement and the
Debtor shall not assert any defence, counterclaim, right of set-off or otherwise
any claim which it now has or hereafter acquires against the Secured Parties in
any action commenced by such assignee, transferee or Secured Parties, as the
case may be, and will pay the Secured Obligations to the assignee, transferee or
Secured Parties, as the case may be, as the Secured Obligations become due. The
Debtor shall not assign this Agreement or any of its rights or benefits
hereunder without the express written consent of the Secured Parties first had
and obtained.

--------------------------------------------------------------------------------

- 22 -

9.7                    Provisions Reasonable

                         The Debtor acknowledges that the provisions of this
Agreement and, in particular, those respecting rights, remedies and powers of
the Secured Parties and any Receiver against the Debtor, its business and any
Collateral upon an Event of Default, are commercially reasonable and not
manifestly unreasonable.

9.8                    Release by Debtor

                         The Debtor releases and discharges the Secured Parties
and the Receiver from every claim of every nature, whether sounding in damages
or not, which may arise or be caused to the Debtor or any person claiming
through or under the Debtor by reason or as a result of anything done by the
Secured Parties or any successors or assigns claiming through or under the
Secured Parties or the Receiver under the provisions of this Agreement unless
such claim be the result of dishonesty or gross neglect.

9.9                    Indemnity

                         The Debtor shall indemnify and save the Secured Parties
from any and all costs, expenses, liabilities and damages which may be incurred
by the Secured Parties in connection with the Collateral and the enforcement of
its rights hereunder, save only any costs, expenses, liabilities or damages
resulting from any gross neglect or willful misconduct by the Secured Parties or
its servants or agents.

9.10                 Information to third parties

                         The Secured Parties will not be obliged to inquire into
the right of any Person purporting to be entitled under the Act to information
and materials from the Secured Parties by making a demand upon the Secured
Parties for such information and materials and the Secured Parties will be
entitled to comply with such demand and will not be liable for having complied
with such demand notwithstanding that such Person may in fact not be entitled to
make such demand.

9.11                 Further Assurances

                         The Debtor shall at all times, do, execute, acknowledge
and deliver or cause to be done, executed, acknowledged or delivered all such
further acts, deeds, transfers, assignments, security agreements and assurances
as the Secured Parties may reasonably require in order to give effect to the
provisions hereof and for the better granting, transferring, assigning,
charging, setting over, assuring, confirming or perfecting the security
interests hereby created and the priority accorded to them by law or under this
Agreement.

9.12                 Notices

                         Any notice, demand or other document to be given, or
any delivery to be made hereunder shall be effective if in writing and delivered
in person and left with, or if faxed and confirmed by prepaid registered letter
addressed to the attention of:

--------------------------------------------------------------------------------

- 23 -

  (a)

in the case of the Secured Parties, addressed as follows:

       

[<> NTD: insert names and addresses of secured parties]

        (b)

in the case of the Debtor, addressed as follows:

       

STOCKGROUP MEDIA INC.

 

Suite 500 - 750 West Pender Street
Vancouver, BC V6C 2T7

       

Attention: President

       

Fax No: (604) 331-1194

       

with a copy to:

       

CLARK WILSON LLP

 

Barristers & Solicitors

 

Suite 800 – 885 West Georgia Street
Vancouver, B.C. V6C 3H1

       

Attention:        Stewart Muglich

       

Fax No:              (604) 687-6314

                         Any notice, demand or other document or delivery so
given or made will be deemed to have been given or made and received at the time
of delivery in person or on the business day next following the date of faxing
of the same. Any party hereto may from time to time by notice in writing change
his or its address (or in the case of a corporate party, the designated
recipient) for the purposes of this section.

9.13                 Discharge

                         Any partial payment or satisfaction of the Secured
Obligations will be deemed not to be a redemption or discharge of this
Agreement. The Debtor shall be entitled to a release and discharge of this
Agreement upon full payment and satisfaction of all Secured Obligations and upon
written request by the Debtor and payment to the Secured Parties of all costs,
charges, expenses and legal fees and disbursements (on a solicitor and his own
client basis) incurred by the Secured Parties in connection with the Secured
Obligations and such release and discharge.

9.14                 Delivery of Copy/Waiver

                         The Debtor acknowledges receiving a copy of this
Agreement. The Debtor waives all rights to receive from the Secured Parties a
copy of any financing statement, financing change statement or verification
statement filed at any time in respect of this Agreement.

--------------------------------------------------------------------------------

- 24 -

ARTICLE 10
INTERPRETATION

10.1                Amendment

                         Any amendment of this Agreement shall not be binding
unless in writing and signed by the Secured Parties and the Debtor.

10.2                Headings

                         All headings and titles in this Agreement are for
reference only and are not to be used in the interpretation of the terms hereof.

10.3                Hereof, Etc.

                         All references in this Agreement to the words “hereof”,
“herein” or “hereunder” will be construed to mean and refer to this Agreement as
a whole and will not be construed to refer only to a specific Article, Section,
paragraph or clause of this Agreement unless the context clearly requires such
construction.

10.4                Joint and Several Liability

                         If any party hereto is comprised of more than one
Person the assignments, security interests and other charges constituted hereby
and the representations, warranties, covenants, agreements, obligations and
liabilities made by or imposed upon that party herein or by law will be deemed
to have been made or incurred by all those Persons jointly and by each of those
Persons severally.

10.5                Severability

                         If any of the terms of this Agreement are or are held
to be unenforceable or otherwise invalid, such holding will not in any way
affect the enforceability or validity of the remaining terms of this Agreement.

10.6                 Governing Law

                         This Agreement will be governed by and construed in
accordance with the laws of the Province of British Columbia, and each party
hereby submits to the jurisdiction of the courts of the Province of British
Columbia provided that the foregoing will in no way limit the right of the
Secured Parties to commence suits, actions or proceedings based on this
Agreement in any other jurisdiction.

10.7                Interpretation

                         Wherever the singular or masculine gender is used
throughout this Agreement the same will be construed as meaning the plural or
the feminine or the body corporate or politic where the context or the parties
hereto so require.

--------------------------------------------------------------------------------

- 25 -

10.8               Capacity

                         If the Collateral or any portion thereof or any
interest therein is held by the Debtor as a partner of a firm, as a trustee, as
an agent, or in any other similar capacity, whether fiduciary or otherwise:

  (a)

each and every warranty, representation, covenant, agreement, term, condition,
provision and stipulation; and

        (b)

each and every Security Interest and other charge created hereby,

made by or imposed upon the Debtor hereunder will be and be deemed to be jointly
and severally made by or imposed upon the Debtor and the partnership, the
beneficiary or beneficiaries of the trust, the principal(s) of the agent, or
other entity or entities, as the case may be, and each Security Interest and
other charge contained in this Agreement will be deemed to create a Security
Interest in the estate, right, title and interest of the partnership, the
beneficiary or beneficiaries, the principal(s), or such entity or entities, as
the case may be, in and to the Collateral as well as being a Security Interest
in the estate, interest and title of the Debtor in and to the Collateral, it
being the intention of the parties hereto that this Agreement will create a
Security Interest in both the legal and beneficial title to the Collateral (or
the applicable real property or interests therein).

10.9                 Binding Effect

                         This Agreement shall be binding on the Debtor and its
heirs, executors, personal representatives, successors and permitted assigns and
shall enure to the benefit of the Secured Parties and their successors and
assigns.

10.10              Entire Agreement

                         The Secured Parties have made no representations,
warranties, covenants or acknowledgements affecting any Collateral, other than
as expressly set out herein in writing and in Other Documents executed by the
Secured Parties.

EXECUTED by the Debtor as of the day, month and year set forth below.

STOCKGROUP MEDIA INC.


Per:  _______________________________ 
         Authorized Signatory

 

Per:  _______________________________ 
         Authorized Signatory

--------------------------------------------------------------------------------

- 26 -

This is page 26 to a “GENERAL SECURITY AGREEMENT” dated for reference October<>,
2008 and made by STOCKGROUP MEDIA INC. in favour of [<> NTD: insert names of
secured parties].

--------------------------------------------------------------------------------

SCHEDULE “A”
PERMITTED ENCUMBRANCES

1.

Encumbrances perfected by Financing Statement(s) registered in the British
Columbia Personal Property Registry as of October 23, 2008 against any one or
more of the Persons comprising the Debtor.

SCHEDULE “B”
CHIEF EXECUTIVE OFFICE

Suite 500 - 750 West Pender Street, Vancouver, BC V6C 2T7

 

--------------------------------------------------------------------------------